DETAILED ACTION
	This office action is in response to the request for continuation filed on November 8, 2021 in application 16/176,752. 
Claims 1, 3-7, 9, 11-13, 15, 17-19, 21-24 are presented for examination.   Claims 1, 5, 7, 9,  13, 15, 19, 23 are amended.   Claims 2, 8, 10, 14, 16, 20 are cancelled.   Claim 24 is newly added. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Allowable Subject Matter
Claims 1, 3-7, 9, 11-13, 15, 17-19, 21-24 allowed.   
The following is an examiner’s statement of reasons for allowance: 
The examiner deemed claims 1, 3-7, 9, 11-13, 15, 17-19, 21-24 as novel when read as a whole for the limitations for any of the one or more host system: 
determining an overlap, between the first list of ports of the storage system a host system is logged-into and the second list of port of the storage system the host system is permitted to communicate, to indicate a potential single point of failure between the host application layer of the host system and the storage system when there is an overlap between the first list and the second list; 
determining I/O path information collectively includes only one ports where for each physical port of the first host system, whether two different virtual ports of the first host system 
display the I/O path information on a user interface in a manner that enables a user to visually determine a potential single point of failure between the first storage device and the host application layer of the first host system. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Loan L.T. Truong/Primary Examiner, Art Unit 2114  
Silicon Valley Regional Office
Loan.truong@uspto.gov